Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 14 April 2022 for application number 16/910,973. 
Claims 1, 2, 5, 7, 9, 10, 1, 14, and 18 – 20 are currently amended.
Claim 8 is canceled.
Claims 1 – 7 and 9 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 14 April 2022 is insufficient to overcome the 112 rejection of claims 1 – 20 based upon the 35 USC § 112 as set forth in the last Office action because:  the newly amended language of “estimated to be stored” still renders the claims indefinite.  Please see the 112 rejection below.

Applicant’s amendment filed 14 April 2022 is sufficient to overcome the 103 rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 14 April 2022, with respect to the 35 USC § 103 rejection of claims 1 – 20  have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  The 35 USC § 103 rejection of claims 1 – 20 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 7 and 9 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “estimated to be stored” in the amended language of the last limitation of the claim.  The metes and bounds are not clearly be determined for the term “estimated”.  Examiner suggest to include an equation in the claim language to clarify the estimation, to overcome the 112 rejection.  Claims 2, 5, 7, 9, 10, 13, 14, and 18 – 20 recite similar claim language and are rejected with like reasoning.

Claim 1 recites “region selected in response to” in the last limitation.  It is unclear with what respect there is a query or response.  It is unclear what exact query is posed to elicit an “in response to”.  Claims 7, 9, 10, 12, 13, 14, 16, and 18 recite similar language and are rejected with like reasoning.

Claim 9 recites “wherein the region is selected for the storage capacity recovery operation in response to the region having a highest number of mappings estimated to be stored in the volatile memory for the storage capacity recovery operation out of a group of regions selected as having both less than a threshold amount of valid data and more than a threshold number of mappings estimated to be stored in the volatile memory for the storage capacity recovery operation.”  Newly amended claim 1, from which claim 9 ultimately depends, recites “perform a storage capacity recovery operation for a region of the non-volatile memory, the region selected in response to the region having a lowest amount of valid data out of a group of regions selected as having both less than a threshold amount of valid data and more than a threshold number of mappings that are estimated to be stored in the volatile memory for the storage capacity recovery operation.”  Claim 9 recites the region is selection in response to having a highest number of mappings estimated to be stored, where claim 1 recites the region is selected in response to having a lowest amount of valid data.  These limitations contradict each other.  Claim 10 recites similar language as claim 9 and is rejected with like reasoning.

Claim 10 recites “The system of claim 6, wherein the region is selected for the storage capacity recovery operation in response to the region having a highest number of mappings estimated to be stored in the volatile memory for the storage capacity recovery operation out of a largest group of regions having an amount of valid data within a predetermined valid data range of each other.”  Newly amended claim 1, from which claim 10 ultimately depends, recites “perform a storage capacity recovery operation for a region of the non-volatile memory, the region selected in response to the region having a lowest amount of valid data out of a group of regions selected as having both less than a threshold amount of valid data and more than a threshold number of mappings that are estimated to be stored in the volatile memory for the storage capacity recovery operation.”  Claim 10 recites the selected region having an amount of valid data within a predetermined valid data range of each other, however claim 1 recites the selected region having a lowest amount of valid data out of a group of regions selected … less than a threshold amount of valid data.  Again, it appears these limitations are contradictory.  

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 7 and 9 – 20 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 7 and 9 – 20 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 1 – 7 and 9 – 20.  
Claims 1 – 7 and 9 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Park, US Patent No. 10,762,001 B2 – teaches “A memory system includes a nonvolatile memory device including a plurality of memory blocks; and a controller including a command queue adapted to store a plurality of commands from the host, wherein the controller is suitable for managing mapping information for mapping logical addresses of the commands to physical addresses of the nonvolatile memory device, storing partial mapping information into an internal cache memory, storing the whole mapping information into the memory blocks, selecting a piece of victim mapping information among the partial mapping information stored in the internal cache memory, and removing the piece of victim mapping information based on logical addresses of the commands stored in the command queue.” [Abstract]
Higgins et al., US Pub. No. 2017/0371559 A1 – teaches “The various embodiments described herein include methods, systems, and devices for optimizing media read times. In one aspect, a method is performed at a device at a storage device with one or more processors and memory coupled to the one or more processors. The method includes: (i) predicting a read frequency for particular data; (ii) based on the predicted read frequency, determining one or more preferred storage locations within the memory; and (iii) storing the particular data in a preferred storage location of the one or more preferred storage locations.” [Abstract]
Lee, US Pub. No. 2020/0057562 A1 – teaches “A memory system includes a memory device including plural memory blocks storing a data, and a controller configured to divide a memory block into plural logical unit blocks, compare a valid page count of the memory block with a map data count of each logical unit block sequentially, and determine data validity of each logical unit block for a garbage collection operation based on a comparison result.” [Abstract]
Xi et al., US Pub. No. 2014/0115238 A1 – “According to various embodiments, a storage controller configured to control storage of data in a pre-determined area of a storage medium may be provided. The storage controller may include a memory configured to store a write pointer, a reclaim pointer, and a wrapped around pointer. The write pointer may indicate a location of the storage medium to write incoming data. The reclaim pointer may indicate a location of the storage medium to perform a space reclamation. The wrapped around pointer may indicate a location of the storage medium where writing is to continue if writing of data reaches an end of the pre-determined area.” [Abstract]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135           

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135